Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 14-BG-1258

                  IN RE ALEXANDER DJORDJEVICH, RESPONDENT

                An Administratively Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 445828)

      On Report and Recommendation of Hearing Committee Number Nine
                 Approving Petition for Negotiated Discipline
               (BDNs D445-10, D525-10, D309-11 & D211-12)

                              (Decided: June 11, 2015)



This decision is issued as non-precedential. Please refer to D.C. Bar R. XI, § 12.1
(d) governing the appropriate citation of this opinion.

     Before BLACKBURNE-RIGSBY and EASTERLY, Associate Judges, and
FARRELL, Senior Judge.

      PER CURIAM: In this disciplinary matter, Hearing Committee Number Nine

(“Committee”) recommends approval of a petition for negotiated attorney

discipline. These violations are identified in the Specification of Charges filed by

Bar Counsel. Additionally, respondent is currently administratively suspended in

the District of Columbia for failure to pay bar dues.
                                           2




      Based upon the three incidents identified in the Specification of Charges,

respondent admittedly violated numerous rules of the District of Columbia Rules

of Professional Conduct, which led Bar Counsel and respondent to negotiate

discipline in the form of a nine-month suspension, with a fitness requirement for

reinstatement.   Bar Counsel filed a petition to this effect and the Committee

concluded, after the limited hearing on the petition, an in camera review of Bar

Counsel’s investigative files and records, and its ex parte meeting with Bar

Counsel, that respondent violated the numerous Rules of Professional Conduct and

D.C. Bar Rule identified in the Specification of Charges.

      We agree with the Committee’s recommendation because it properly applied

D.C. Bar XI 12.1 (c) to arrive at this conclusion, and we find no error in the

Committee’s determination.         Furthermore, the Committee considered the

aggravating factors and mitigating circumstances, including respondent belatedly

taking full responsibility for his actions, his decision to voluntarily cease practicing

law, payment of restitution to all clients, and, after his initial non-compliance, full

cooperation with Bar Counsel.        Based upon the record before the court, the

negotiated discipline of a nine-month suspension from the practice of law with a
                                          3


requirement to prove fitness prior to reinstatement is not unduly lenient and is

supported by discipline imposed by this court for similar actions.1

      In accordance with our procedures in uncontested disciplinary cases, we

agree that this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is

      ORDERED that Alexander Djordjevich is hereby suspended from the

practice of law in the District of Columbia for a period of nine months and required

to demonstrate fitness to practice law as a condition to his reinstatement. We also

direct respondent’s attention to the requirements of D.C. Bar R. XI, § 14 (g) and its

effect on his eligibility for reinstatement. See D.C. Bar R. XI, § 16 (c).




                                                                             So ordered.




      1
         See e.g. In re Lyles, 680 A.2d 408, 418 (D.C. 1996) (imposing “a
suspension of up to six months . . . for cases involving serious neglect and multiple
failure to zealously represent clients.”). Although this court has not previously
exceeded the six month parameter for suspension, respondent’s pattern of
misconduct over a four-year period, coupled with his consent to the sanction,
affords the court discretion to impose a nine month suspension.